United States Court of Appeals
                                                             Fifth Circuit
                                                          F I L E D
                    In the                                October 22, 2003
United States Court of Appeals                        Charles R. Fulbruge III
          for the Fifth Circuit                               Clerk
              _______________

                m 02-31119
              Summary Calendar
              _______________




           SHELLY DOGA, ET AL.,

                                   Plaintiffs,

             BRIDGET PERKINS,

                                   Plaintiff-Appellant,

                   VERSUS

    TEAM INDUSTRIAL SERVICES, INC.,

                                   Defendant-Appellee.



        _________________________

  Appeal from the United States District Court
     for the Western District of Louisiana
               m 00-CV-2680
        _________________________
Before SMITH, DEMOSS, and STEWART,
  Circuit Judges.

PER CURIAM:*

   In its brief, appellee Team Industrial
Services, Inc., accurately calls to our attention
that we have no appellate jurisdiction, because
the district court has not entered a judgment
that disposes of all claims against all parties.
An order granting a new trial is not a final,
appealable order. Evers v. Equifax, Inc., 650
F.2d 793, 796 (5th Cir. Unit B July 1981).
The orders granting summary judgment and
granting judgment as a matter of law therefore
are only partial and do not dispose of all claims
regarding all parties.

   The appeal is DISMISSED for want of
jurisdiction.




    *
      Pursuant to 5TH CIR. R. 47.5, the court has de-
termined that this opinion should not be published and
is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                         2